*322Order, Supreme Court, New York County (Eileen Bransten, J.), entered October 19, 2001, which denied petitioner’s application and dismissed the proceeding pursuant to CPLR article 78 challenging respondent’s failure to produce information requested by petitioner pursuant to the Freedom of Information Law, unanimously affirmed, without costs.
We affirm the dismissal of petitioner’s article 78 proceeding upon the ground that petitioner failed to exhaust his administrative remedies (see, Matter of Sanders v Bratton, 258 AD2d 422; Public Officers Law § 89 [4] [a]). Were we to reach the merits, we would, in any event, affirm, upon the ground that the disclosure sought by petitioner was properly denied upon respondent’s certification that, after a diligent search, it had been unable to locate the documents requested (see, Matter of Rattley v New York City Police Dept., 96 NY2d 873, 875). Concur—Williams, P.J., Saxe, Lerner, Rubin and Marlow, JJ.